DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of the implied phrase “the present disclosure describes” in line 1.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The disclosure contains numerous typographical errors.  The specification should be reviewed thoroughly and all errors should be corrected.  The examples below are not an exhaustive list of the errors that need correction.
Paragraph 0019, line 3, “affect” should be changed to --affecting--.
Paragraph 0019, line 4, --that-- should be inserted between “phenomenon” and “reduces.”
Paragraph 0021, line 3, “sensor” should be --sensors--.
Paragraph 0022, line 2, “device” should be --devices--.
Paragraph 0022, line 3, --including-- should be inserted between “further” and “an”.
Paragraph 0025, line 1, “embodiment” should be --embodiments--.
Paragraph 0025, line 2, “includes” should be --include--, or “boards” in line 1 should not be plural. 
Paragraph 0027, line 4, “devise” should be --device--.
Paragraph 0027, line 6, “may is” is incorrect.
Paragraph 0028, line 1, “embodiment” should be --embodiments--.
Paragraph 0030, line 2, a period is lacking after “platform 160.”
Paragraph 0031, line 5, “date” should be --data--.
Paragraph 0038, line 3, “208” should be moved directly after “interface.”
Appropriate correction is required.
The use of the terms BLUETOOTH, WI-FI, and IPAD, which are trade names or marks used in commerce, have been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 contains the trademark/trade names BLUETOOTH and WI-FI.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe used to identify/describe conformance with a continuously changing communications protocol set forth by the BLUETOOTH® and WI-FI® standards and, accordingly, the identification/description is indefinite.  For examination purposes, the claim was construed to refer to any of the various BLUETOOTH® or WI-FI® communication variants.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7, 12, 15, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pei et al. (CN 102541026 A).
With regard to claim 1, Pei discloses a system for an oilfield operation, comprising:
a pumping unit (see pumpjack in Fig. 1);
a sensor (4) positioned to measure one or more parameters of the pumping unit; and
an loT (Internet of Things) gateway (2) including communication protocols for the sensor (paragraphs 0005-0008).
With regard to claim 2, Pei discloses that the sensor is embedded in an electronic board (while the word “board” is not explicitly used, paragraph 0018 discusses the sensor being a part of a circuit that features chips, which implies the presence of a board) capable of signal processing and performing filter functions (paragraph 0018 discusses processing and filtering, “so as to realize amplifying and filtering processing of the signal”).
With regard to claim 5, Pei discloses an electronic board (note that Pei does not explicitly use the word “board,” but the disclosure of chips and circuits implies the presence of a board) configured to transmit wireless signals, wherein the electronic board is connected to the sensor (paragraph 0005, “a central unit to realize the sensor unit collects operational data, processing and storing, and it can realize wireless communication and wireless networking, to the collected data to upload in real time”).
With regard to claim 7, Pei discloses that the IoT gateway and the sensor communicate through wireless technology (see paragraphs 0005 and 0018).
With regard to claim 12, Pei discloses that the sensor comprises a load sensor and a position sensor (paragraph 0006, “acceleration signal sensor and load signal sensor”—note that the accelerometer signal sensor is considered a position sensor, given that acceleration signals are double-integrated to determine the position signal which is then related to the load signal, the standard procedure for producing a dynamometer card), and the load sensor and the position sensor are configured to apply dynamometer card for determining health status of the pumping unit (though Pei does not explicitly use the word “card,” a dynamometer used in a pumpjack operation inherently produces are card for determining health status of the pumping unit—see also paragraph 0012, “to reflect the work state of the oil pumping unit through two acceleration and load quantity indicating diagram” and also paragraph 0002, “pumping well indicator diagram”).
With regard to claim 15, Pei discloses a method for operating a pumping unit for a wellbore, comprising:
measuring one or more parameters of the pumping unit (pumping unit is the pumpjack shown in Fig. 1) using a sensor (sensor indicated by numeral 4, see also paragraph 0006, “the sensor unit comprises an acceleration signal sensor and a load signal sensor”) attached to the pumping unit;
transmitting sensor data from the sensor to an loT gateway (gateway indicated by numeral 2, see also paragraphs 0005-0008); and
analyzing sensor data to determine health status of the pumping unit (paragraph 0012, “…to reflect the work state of the oil pumping unit”).
With regard to claim 16, analyzing sensor data is performed in the IoT gateway (paragraphs 0012, “integrated dynamometer, dynamometer and gateway node”).
With regard to claim 19, Pei discloses communicating operating commands to a controller (central unit 7 “is used for realizing control”) connected to the pumping unit through the IoT gateway.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 6, 8, 10, 11, 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pei.
Pei discloses a pumpjack system that is connected to an Internet of Things network.  Pei fails to explicitly disclose the additional elements claimed in claims 3, 4, 6, 8, 10, 11, 13, 14, and 17, such as time-to-frequency domain converters, Kalman filters, Wi-Fi, specific communication protocols, pump revolution ranges, feedback loops, specific pump health indicators, or middleware software.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Pei by providing any of the claimed elements in these claims, as examiner hereby takes Official Notice that the recited elements are simply known components of Internet of Things systems and cloud-based control systems, and implementation of such systems would have been within the level of ordinary skill in the art when integrating Internet of Things technology into an oil well pumping operation.
Claims 9, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pei in view of Weatherhead et al. (US 2015/0369013, hereinafter Weatherhead).
	With regard to claim 9, Pei fails to disclose that the gateway includes a data transmission means connected to the Cloud.
	Weatherhead discloses pumpjacks (Fig. 2) connected to a gateway/device (92) which is connected to the cloud (22, 12, Fig. 5).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Pei such that the IoT gateway was also connected to the cloud as taught by Weatherhead, in order to enable access to various data and software that is not available at the well site (Weatherhead, paragraph 0005).
	With regard to claim 18, Pei fails to disclose a mobile device in communication with the IoT gateway.
	Weatherhead discloses an industrial system in which pumpjacks (Fig. 3) are connected to a cloud based network (12, Fig. 3) to which a mobile device (26, Fig. 3) can also connect to (e.g. paragraph 0061, “computing device 26 may include a mobile device, a tablet device, a laptop”).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Pei such that a mobile device in communication with the gateway was provided as taught by Weatherhead, in order to enable easier access to the control network by operators onsite, without requiring the operator to be positioned at a particular work station.
With regard to claim 20, Pei discloses a non-transitory computer-readable medium for operating a pumping unit (shown in Fig. 1) for a wellbore, comprising instructions executable by one or more processors to:
receive sensor data from a sensor (4) coupled to the pumping unit through a wireless protocol (paragraphs 0005-0008, 00012);
 analyze received sensor data to determine health status of the pumping unit (paragraph 0012, “the work state of the oil pumping unit”); and
communicate with a controller (7) connected to the pumping unit.
Pei fails to disclose that the gateway can also communicate with a SCADA system via the cloud.
Weatherhead discloses a system of pumpjacks (Fig. 3) that are connected to a could-based network (12) and a SCADA control system (96, Fig. 5, also paragraph 0072).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Pei such that the gateway was in communication with a SCADA system via the cloud, as shown by Weatherhead, as a SCADA system would enable the pumping system to be linked up to a larger scale operation in which multiple pumping sites could be controlled (Weatherhead, paragraph 0072).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of pumpjack systems that are associated with Internet of Things networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/           Primary Examiner, Art Unit 3676